                 Case 1:20-cv-04765-VEC Document 33 Filed 08/28/20 Page 1 of 1




        BROOKS, BERNE & HERNDON PLLC
                                                                      THOMAS H. HERNDON, JR.
                                                                      THOMAS.HERNDON@LAWBBH.COM



    MEMO ENDORSED
                                                                      TELEPHONE NO.: (914) 364-2691



                                                                                  USDC SDNY
                                                 August 27, 2020                  DOCUMENT
                                                                                  ELECTRONICALLY FILED
        Via ECF                                                                   DOC #:
        Hon. Valerie Caproni                                                      DATE FILED: 08/28/2020
        United States District Court
        Southern District of New York
        40 Foley Square, Courtroom 443
        New York, New York 10007

        Re:    Mohammed Thani A.T. Al Thani v. Alan J. Hanke, IOLO Global LLC, and
               John Does 1-100 (SDNY)(20cv4765)

        Dear Judge Caproni,

                We represent defendants, Alan J. Hanke (“Hanke”) and IOLO Global LLC (“IOLO”)
        (Hanke and IOLO are sometimes collectively referred to herein as the “Defendants”), in the above
        matter.

               We incorrectly filed Defendants’ motion as a single filing, Document Number 24, which
        was in error. Please disregard as we correctly refiled the motion and supporting documents on the
        docket thereafter.


                                              Respectfully Submitted,
Application GRANTED. The Clerk of
Court is respectfully directed to
terminate the open motion on Dkt. 24.

SO ORDERED.                                   Thomas H. Herndon, Jr.


                              08/28/2020
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




                                       BROOKS, BERNE & HERNDON PLLC
                                570 Taxter Road, Suite 550, Elmsford, New York 10523
